—Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about November 29, 1996, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and resisting arrest, and placed him with the Division for Youth, in a limited secure facility for a period of 18 months, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. Probable cause to arrest existed based upon the observations of a police officer who stated that she observed appellant exchange a small object for money with an unknown person, and then converse with an alleged accomplice who made two drug transactions, and accept money from the accomplice immediately following the last sale (see, People v Jones, 90 NY2d 835). The totality of circumstances clearly established appellant’s participation in the sales conducted by the alleged accomplice.
Concur — Ellerin, J. P., Wallach, Rubin, Andrias and Saxe, JJ.